GULOTTA, Judge,
dissenting.
I dissent.
LSA-R.S. 23:1601, in pertinent part, provides:
§ 1601. Disqualification for benefits
“An individual shall be disqualified for benefits:
(1) If the administrator finds that he has left his employment without good cause connected with his employment. * * * ” (emphasis supplied) '
I am of the opinion that the record supports a conclusion that the employee left her employment for good cause. The claimant testified that she could not take any more of the hollering, abuse and foul language. She explained that this is why she left. Her employer, John B. Luecke, admitted that “bad” language had been used around the office in the claimant’s presence. This witness added that he would not allow his daughter to work there because of the foul language.
The employer further testified that the claimant was regarded as a dedicated and hard-working employee and on the day she left she was visibly upset. Claimant’s husband testified that on numerous occasions when his wife came home from work she was upset, nervous and crying.
The circumstances considered, I conclude that the employee’s.. working conditions were such that she was compelled to work under a nervous strain. I would conclude that the employee left her employment for good cause.